Title: To George Washington from Robert Stewart, 17 October 1758
From: Stewart, Robert
To: Washington, George



Sir
Camp at Reas Town Ocr 17th 1758

Since my last nothing remarkable has come to my knowledge—’ere now I imagine youll have a perfect accot of the affair at Loyalhannan which here still remains an impenetrable Secret.
Stalnaker brought up some Cabbages & Putatoes for you which I in your name sent to the Generals—Colo. Byrd has procur’d some Forrage for your Cow & Calf and we will take particular care of them—As the weather is good and Waggons arrives very fast I flatter myself with the hopes of being with you soon—I beg you will please present my Complemts to the

Docr McNeil & McKinzie and give me leave to subscribe myself with the most perfect Esteem My Dear Colo. Your truly affectionate & Most Obliged hble Servt

Robert Stewart

